Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00372-CR

                                       Ricardo CORONADO,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR8371
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 3, 2016

APPEAL DISMISSED

           Pursuant to a plea bargain agreement, appellant Ricardo Coronado pleaded guilty to the

offense of indecency with a child-contact. As part of his plea-bargain, appellant signed a separate

“Waiver of Appeal.” The trial court imposed sentence and signed a certificate stating that this “is

a plea-bargain case, and the defendant has NO right of appeal” and “the defendant has waived the

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant timely filed a notice of appeal,

the clerk sent copies of the certification and notice of appeal to this court. See TEX. R. APP. P.
                                                                                       04-16-00632-CR


25.2(e). The clerk’s record, which includes the plea bargain agreement and the trial court’s Rule

25.2(a)(2) certification, has been filed. See TEX. R. APP. P. 25.2(d).

          The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.

25.2(a)(2). The clerk’s record also does not indicate the trial court gave appellant permission to

appeal. After reviewing the clerk’s record, the trial court’s certification therefore appears to

accurately reflect that this is a plea bargain case and appellant does not have a right to appeal. See

Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should

review clerk’s record to determine whether trial court’s certification is accurate). This court must

dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.” TEX. R. APP. P. 25.2(d).

          On June 22, 2016, we gave appellant notice that the appeal would be dismissed unless

written consent to appeal and an amended certification showing appellant has the right to appeal

were signed by the trial judge and made part of the appellate record by July 22, 2016. See TEX. R.

APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order),

disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (Tex. App.—San Antonio July 2, 2003,

pet. ref’d) (not designated for publication). Neither written permission to appeal nor an amended

certification showing appellant has the right to appeal has been filed. We therefore dismiss this

appeal.

                                                  PER CURIAM

Do Not Publish




                                                 -2-